Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gorelik et al (US 2019/0107727).
Gorelik et al discloses a method for producing a half mirror (beamsplitter 100) comprising forming a reflection region (reflective structures 124) by which light is reflected (reflected beam 108) and a transmission region (uncovered surface 126) through which the light is transmitted (transmitted beam 110) on a surface of a transparent plate (102, 104), see figures 1C-2C, and coating only the reflection region with a plating (one or more films of metal, see paragraph 0041); wherein the transmission region is formed in a lattice shape (see figures 1C and 1D) and a width of the transmission region and a pitch of neighboring reflection regions are set to predetermined values so that the transmittance of the half mirror has a predetermined value (see paragraph 0040). Note figures 1C-2C along with the associated description thereof.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 3 and 4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorelik et al (US 2019/0107727) in view of Yoshii  (JP 2005-055762).
Gorelik et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating the typical fabrication techniques used in forming the half mirror.
Yoshii teaches it is well known to use and employ a masking step of coating a transparent plate (31) with a masking material (M2) corresponding to transmission regions (see paragraphs 0044 and 0045 along with figures 9A-9C), a plating step of coating the entire surface including the making material with a reflective material (32), see paragraphs 0044 and 0045 along with Fig. 9B, a plating removing step of removing the plating to a depth in which the masking material is exposed after the plating step (see paragraphs 0044 and 0045); and a masking material removing step of removing the masking material (see paragraphs 0044 and 0045 along with Fig. 9C) in the same field of endeavor for the purpose of obtaining a reflector with reflecting and transmitting portions. Note figures 9A-9C along with the associated description thereof.	
Therefore, it would have would have been obvious to one of ordinary skill in the art at the time the invention was made to make the half mirror of Gorelik et al employing the typical fabrication techniques, as taught by Yoshii above, in order to similarly produce a half mirror with selected reflective and transmissive regions.
6.	 Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorelik et al (US 2019/0107727) in view of  Sakashita et al (JP 2018045907).

Sakashita et al teaches is well known to use and employ a half mirror (52) being used in a lighting body having a light source (41a, 42a); a light guide body (51) configured to guide light from the light source to cause a light emitting surface to emit light from a headlamp (see Fig. 6); and a reflector (53a) arranged to face the half mirror and configured to reflect the light toward the light emitting surface side
	Therefore, it would have would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the half mirror of Sakashita et al to include the half mirror of Gorelik et al, in order to similarly produce a headlamp with selected reflective and transmissive regions.
7.	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over as Gorelik 
et al (US 2019/0107727) in view of Yoshii  (JP 2005-055762) as applied to claims 3 and 4 above, and further in view of Sakashita et al (JP 2018045907).
Gorelik et al in view of Yoshii discloses all of the subject matter claimed, note the above explanation, except for the half mirror being used in a lighting body having a light source; a light guide body configured to guide light from the light source to cause a light emitting surface to emit light; and a reflector arranged to face the half mirror and configured to reflect the light toward the light emitting surface side. 

	Therefore, it would have would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the half mirror of Sakashita et al to include the half mirror of Gorelik et al in view of Yoshii, in order to similarly produce a headlamp with selected reflective and transmissive regions.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


RDS
March 12, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872